     Case 1:18-cv-00195-DMT-CRH Document 108 Filed 04/24/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Berkley National Insurance Company,       )
                                          )
             Plaintiff,                   )                 ORDER GRANTING IN PART
       v.                                 )                 AND DENYING IN PART
                                          )                 MOTION TO AMEND
                                          )                 SCHEDULING PLAN
                                          )
                                          )                 Case No. 1:18-cv-195
XTO Energy, Inc.,                         )
                                          )
             Defendant, Counter-Plaintiff )
             and Third-Party Plaintiff,   )
                                          )
       v.                                 )
                                          )
Commerce and Industry Insurance           )
Company, Torus National Insurance         )
Company, n/k/a Starstone National         )
Insurance Company, and Seneca Specialty )
Insurance Company,                        )
                                          )
             Third-Party Defendants.      )


       Before the Court is Plaintiff’s Agreed Motion to Amend Scheduling and Discovery Plan.

(Doc. No. 62). The parties jointly request that certain scheduling order deadlines be amended.

       At this time, the Court GRANTS IN PART and DENIES IN PART the requested relief.

While not replacing the current deadlines with the proposed language in the parties’ stipulation,

the Court will suspend the relevant scheduling order deadlines, listed below:

       1.      Filing of discovery motions on issues of claims handling, complete Rule 30(b)(6);

               depositions, and parties without burden of proof designate experts;

       2.      Rebuttal experts;

       3.      Parties complete expert depositions; and




                                                1
     Case 1:18-cv-00195-DMT-CRH Document 108 Filed 04/24/20 Page 2 of 2



       4.      Parties file dispositive motions.

       Within 14 days of a ruling on the pending motions for summary judgment (Doc. Nos. 72,

81, 84), the parties shall file a stipulation providing dates certain for the suspended deadlines.

       The trial, currently scheduled for January 25, 2021, and final pretrial conference,

currently scheduled for January 12, 2021, are continued and will be rescheduled at a later date.

       IT IS SO ORDERED.


       Dated this 24th day of April, 2020.
                                                       /s/ Clare R. Hochhalter
                                                       Clare R. Hochhalter
                                                       United States Magistrate Judge




                                                   2
